           Case 1:20-cv-08846-AKH Document 52 Filed 03/08/21 Page 1 of 1




PARLATORE
  LAW GROUP


 March 8, 2021

 Judge Alvin K. Hellerstein
 United States District Court for the Southern District of New York
 500 Pearl Street
 New York, New York 10007

        Re: Joseph Fulda et al. v. Mark Eisenstadt et al., 20-cv-08846(AKH)(SN)

 Dear Judge Hellerstein:

          I represent the plaintiff in the above referenced matter and am writing in response to the
 letter of Stephen Shore dated March 8, 2021 (Docket #50). This letter, which addresses a dispute
 between the parties was filed in violation of Your Honor’s Individual Rules 2.B and 2.E. Plaintiff
 respectfully requests that this Court reject defendant’s submission as violating Your Honor’s
 individual rules. I have attempted to communicate with Mr. Shore about this letter and explain the
 applicability of Your Honor’s Individual Rules but he has refused to withdraw his improper letter
 and submit either the required joint letter or wait for appropriate motion papers, thus necessitating
 this response.

          As Mr. Shore’s letter states, there is a dispute between the parties as to whether a valid
 settlement agreement is valid or not. Plaintiff informed defendants that we will be preparing a
 motion to enforce the valid settlement agreement and it appears that defendants are attempting to
 improperly request a pre-motion conference, rather than addressing the merits of the motion once
 filed, as required by Your Honor’s Individual Rule 2.B. While this letter contains numerous factual
 inaccuracies, plaintiff would prefer to address these factual issues in the formal motion, as
 required, rather than litigate the merits in successive letters.

        Plaintiff therefore respectfully requests that this Court reject defendant’s letter as violating
 Your Honor’s individual practices or, in the alternative, deny their request for a pre-motion
 conference and wait until the issue has been fully briefed.



                                                Respectfully submitted,



                                                Timothy C Parlatore, Esq.
